Citation Nr: 0424435	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  99-11 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for injury to the left 
knee with anterior cruciate ligament tear and status post tow 
arthroscopies, evaluated as 10 percent disabling prior to 
June 9, 1998.  

2.  Entitlement to an increased rating for injury to the left 
knee with anterior cruciate ligament tear and status post two 
arthroscopies, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to 
February 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The procedural history of this case is as follows:  
Entitlement to service connection for a left knee disability 
was established by virtue of the September 1997 rating 
decision.  The veteran was notified of that determination in 
a letter dated later that month.  In February 1998, the 
veteran requested that his claim be reopened as his left knee 
disability was more disabling.  In addition, he attached 
additional evidence to support this request.  In a rating 
decision, dated in June 1998, the originating agency 
confirmed and continued at 10 percent disability rating.  The 
veteran expressed disagreement with that determination in 
October 1998.  

In a subsequent rating decision, dated in December 1998, the 
RO increased the disability rating for the left knee injury 
from 10 percent to a 20 percent rating, effective June 9, 
1998.  Also, a temporary total rating for convalescence was 
granted from August 17, 1998 until October 1, 1998, when the 
20 percent rating was to be resumed. 

Where the veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new juridiction-confirring notice of 
disagreement must be filed as to the subsequent decision.  Ab 
v. Brown, 6 Vet.App. 35, 38 (1993).  

The case was previously before the Board, but was remanded in 
December 2000 for additional development.  Over the 
intervening period, the RO, in its October 2001 rating 
decision, established service connection for arthritis of the 
left knee, and assigned a 10 percent rating for that 
condition.  After the case was returned to the Board, the 
Board in April 2003, initiated its own development in the 
form of additional examination.  Once this development was 
accomplished the case was returned to the RO in September 
2003 for its initial review of the additional evidence.  
Thereafter, the case was returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Prior to June 9, 1998, the veteran showed a torn meniscus 
on magnetic resonance imaging and objectively demonstrated 
marked pain on motion.  

3.  The veteran currently has complaints of pain, locking, 
giving way and swelling of the left knee without definitive 
evidence of lateral instability, recurrent subluxation or 
symptomatic postoperative scars.  

4.  The veteran has limitation of motion from 5 to 120 
degrees with pain noted in extension and at 60 degrees of 
flexion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation 20 percent for an injury 
to the left knee with anterior cruciate ligament tear and 
status post two arthroscopies, evaluated as 10 percent 
disabling prior to June 9, 1998 have been satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 5003, 
5260, 5257 (2003).  

2.  The criteria for a current evaluation in excess of 20 
percent for injury to the left knee with anterior cruciate 
ligament tear and status post two arthroscopies have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, 5258 (2003).  

3.  The criteria for a higher evaluation for arthritis of the 
left knee have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, 5003, 5260, 5261 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

Service connection was established for residuals of a left 
knee injury in September 1997.  An evaluation of 10 percent 
was assigned originally, under the provisions of 38 C.F.R. 
§ 4.71a, Code 5257.  As noted above, in a subsequent rating 
dated in December 1998, the RO increased the disability 
rating for the service-connected knee disability to a 20 
percent rating.  This award was allowed under the same 
diagnostic code.  The October 2001 rating decision, shows 
that the 20 percent rating was afforded under the provisions 
of 38 C.F.R. § 4.71a, Code 5258.  In addition, a separate 
rating was provided for arthritis of the left knee under the 
provisions of 38 C.F.R. § 4.71a, Code 5010 that pertains to 
traumatic arthritis.  

Law and Regulations

A 20 percent rating is applicable for dislocation of the 
semilunar cartilage of the knee with frequent episodes of 
locking, pain and effusion into the joint.  38 C.F.R.§ 4.71a, 
Code 5258.  

With respect to recurrent subluxation and lateral 
instability, a 20 percent evaluation is assigned where this 
type of knee impairment is moderate in degree.  The next 
higher evaluation of 30 percent requires severe instability.  
38 C.F.R. § 4.71a, Code 5257.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 5010.  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code, unless the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With respect to limitation of motion, an evaluation of 10 
percent requires flexion limited to 45 degrees and extension 
limited to 10 degrees.  The next higher evaluation of 20 
percent for limitation of motion requires flexion limited to 
30 degrees or extension to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.   Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. §§ 4.40, 4.45, 
4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).

Another important matter pertains to the possibility of 
separate ratings for the postoperative scars. Except as 
otherwise provided in the rating schedule, all disabilities, 
including those arising from a single disease entity, are to 
be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25 (2000).  Esteban v. Brown, 6 
Vet. App. 259, 261 (1994). The United States Court of Appeals 
for Veterans Claims (Court) has interpreted 38 U.S.C.A. § 
1155 as implicitly containing the concept that the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding of disabilities, which is cautioned against in 38 
C.F.R. § 4.14.

However, in Esteban, the Court ruled that the veteran, who 
had residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under 7800 with an additional 10 percent rating 
for tender and painful scars under Diagnostic Code 7804 and a 
third 10 percent rating for facial muscle injury interfering 
with mastication under Diagnostic Code 5325.  The Court found 
that the critical element was that none of the symptomatology 
for any one of these three manifestations was duplicative of 
or overlapping with the symptomatology of the other two 
conditions. But instead, each was separate and distinct in 
nature.  Esteban, supra.

Factual Background

The clinical evidence of record includes service medical 
records that show the presence of anterior cruciate ligament 
tear, revealed on arthroscopy performed inservice in 1985.  
When examined by VA in June 1997, the veteran was noted to 
have a history of a ligament tear or the left knee, with 
complaints of swelling, pain with weight bear, at rest with 
squatting, stooping or any type of activity.  On physical 
examination, the veteran lacked 5 degrees of extension and 
demonstrated flexion to 130 degrees.  He was noted to have 
marked pain and guarding during the range of motion test.  
Magnetic resonance imaging, conducted in September 1997 
showed evidence of posterior horn medial meniscal tear and 
posterior horn lateral meniscal tear.  The veteran had knee 
joint effusion and an anterior medial collateral ligament 
tear.  

A June 1998 VA progress note shows that the veteran 
complained of increased pain in the left knee.  In July 1998, 
the veteran was reported having left knee symptoms since 1985 
that had worsened over the past several months.  He reported 
having popping, catching and swelling of the knee.  The 
veteran was noted to have a meniscal tear and was scheduled 
for arthroscopic surgery that was performed in August 1998.  
In September 1998, the veteran complained of pain, 
instability and locking.  His range of motion was shown to be 
0 to 120.  The clinical assessment was that the veteran was 
status post arthroscopic surgery with medial meniscus tear 
and chondromalacia.

The veteran underwent a VA examination in March 1999.  At 
that time, the veteran continued to complain of pain and 
swelling of the knee.  The physical examination showed well-
healed arthroscopy portals.  Examination of the knee was 
difficult due guarding associated with pain.  The knee lacked 
5 degrees of terminal extension and had 120 degrees of 
flexion.  He demonstrated guarding and pain throughout the 
range of motion testing.  The examiner was unable to realize 
any definite ligamentous instability.  The examiner stated 
that the veteran's pain could certainly limit functional 
ability during flare ups or with attempts at increased use.  
However, the degree of limitation could not be determined 
with any degree of medical certainty.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

Analysis

The Board observes that prior to June 9, 1998, the results of 
the September 1997 VA MRI showed that the veteran did have a 
diagnosis of a meniscus tear, and objectively demonstrated 
symptoms of marked pain on motion.  Thus, the degree of 
disability, prior to June 9, 1998 more nearly approximated 
the next higher evaluation of 20 percent under the provisions 
of 38 C.F.R. § 4.71a, Code 5258.  

With respect to current disability, the Board notes that the 
veteran is currently in receipt of the highest schedular 
rating for dislocation of the semilunar cartilage.  It is 
also remarkable to note that no definite instability has been 
appreciated during the course of recent examinations, 
including the April 2001 VA examination.  Thus, there is no 
clinical evidence to justify a separate rating under the 
provisions of 38 C.F.R. § 4.71a, Code 5257.  Also, although 
the veteran did have a history of two arthroscopic surgeries, 
his records show that no symptomatic scarring remains from 
these procedures.  Accordingly, he is not entitled to a 
separate rating for under the provisions of 
38 C.F.R. § 4.118.  In view of the foregoing, the 
preponderance of the evidence is against a higher schedular 
evaluation for injury to the left knee with anterior cruciate 
ligament tear and status post two arthroscopies, currently 
evaluated as 20 percent disabling.  

With respect to the claim for a higher evaluation for 
arthritis of the left knee, the Board observes that the 
veteran underwent VA examination in April 2001.  At that 
time, the examiner reviewed the veteran's clinical record.  
The veteran reported that he continued to have pain and 
swelling in the left knee.  He stated that he had pain with 
weight bearing, difficulty with squatting and frequent 
episodes of giving way of the knee.  In addition, he reported 
that he was employed as a construction worker and that he was 
primarily performing a supervisory function.  However, 
lifting, and use of a vehicle exacerbates his pain symptoms.  

On physical examination, the veteran lacked 5 degrees of full 
extension with pain and flexion was to 60 degrees with before 
pain was noticed.  The maximum flexion of the knee on active 
range of motion testing was 95 degrees.  The Board observes 
that the veteran has not demonstrated the severity of 
limitation of motion to warrant a higher schedular 
evaluation.  Also, were limitation of motion calculated from 
where pain commenced, the veteran would still have 
demonstrated only noncompensable limitation of motion 
requiring a 10 percent under the parameters of 
38 C.F.R. § 4.71a, Code 5010.  Thus, the Board concludes that 
the veteran has not demonstrated the functional loss due to 
pain or weakness that would be equivalent to an evaluation in 
excess of 10 percent.  In view of the foregoing, the Board 
concludes that the preponderance of evidence is against a 
rating in excess of 10 percent for arthritis of the left 
knee.  

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalizations and has not shown that 
he is required to have routine therapy or outpatient 
treatment that would result in a disruption of his daily 
routine to an inordinate degree.  Moreover, the Board 
observes that some degree of impairment of industrial 
activities has been indicated.  The veteran, his wife and a 
former employer indicate in statements that the veteran has 
missed time from work due to his service-connected 
disability.  An August 1998 progress note emphasizes that the 
veteran was unemployed as his left knee symptoms interfered 
with his ability to perform his duties as a construction 
worker.  However, a June 2002 progress note shows that the 
veteran was working in underground utilities, doing mostly 
supervisory work.  Consequently, the record does not show 
that the service-connected disability is productive of marked 
impairment of his industrial activities.  The veteran is 
advised that ratings of 20 and 10 percent are indicative of 
the degree of industrial impairment currently demonstrated by 
the veteran's injury to the left knee with anterior cruciate 
ligament tear and status post two arthroscopies with 
arthritis of the left knee, respectively.  Consequently, 
there is no basis for consideration of a higher rating on 
extraschedular grounds.  

Veterans Claim Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim (s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In the veteran's case, the VCAA notice was sent in May 2001, 
after the initial unfavorable RO decision.  In this letter, 
the RO informed the veteran of its duty to explain to him the 
information or evidence needed.  The letter discussed VA's 
duty to assist the veteran to obtain evidence for the claim 
and what was required of him in this regard.  While the 
content of the letter provided information on how he could 
establish service connection, rather than an increased 
rating, the RO provided other documents, including the 
December 1998 and subsequent rating decisions, the December 
1998 statement of the case and the May 1999, the subsequent 
supplemental statements of the case and the December 2000 and 
September 2003 Board remands that informed him that he had to 
show increased disability to establish an increased rating 
claim.  

Details about the kind of evidence that tended to show 
entitlement was provided in the May 2001 statement.  The 
veteran was asked whether he had any additional or new 
medical evidence not previously provided.  The RO asked him 
to specify where he had received treatment and solicited 
releases to obtain his private records.  The RO also informed 
him that it would request these and other records.  He was 
asked to tell VA about any other information or evidence he 
wanted it to get for him.  VA attempted to inform the veteran 
of which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  Also, in a June 2003 statement, the veteran was 
asked to provide information relative to the veteran's 
employment history.  In response in August 2003, the veteran 
has submitted lay statements that describe the extent of 
disability and its impact on the veteran's ability to work.  

The veteran was also invited to submit additional evidence in 
the December 2000 and April 2003 Board remands.  Finally, the 
June 2003 VCAA notice letter specifically contains the 
request the veteran to send all pertinent evidence he has in 
his possession.  However, the veteran has not identified any 
evidence that has not been made a part of his record.  Thus, 
there is no indication that the veteran's clinical record is 
incomplete.  

In summary, the Board observes that the VA has secured or 
attempted to secure all relevant documentation to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2003).  The veteran has been afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  In May 2001, the veteran was provided 
with a VCAA notice. While the Board has observed that the 
original VCAA notice pertained to how to establish 
entitlement to service connection, other documents provided 
to the veteran clarified how he could complete and 
application for an increased rating claim and thus, this 
deficiency in the original notice is not prejudicial to the 
veteran.  Also, the veteran was informed of the evidence 
needed to support his claim; what actions he needed to 
undertake; and how the VA would assist him in developing his 
application and claim.  Also, he was provided with a request 
that he submit all records in his possession, the Board finds 
that he has been afforded ample opportunity to submit 
relevant evidence.  


ORDER

Entitlement to a 20 percent evaluation prior to June 9, 1998, 
for injury to the left knee with anterior cruciate ligament 
tear and status post two arthroscopies is allowed, subject to 
regulations applicable to the payment of monetary awards.  

Entitlement to a current rating in excess of 20 percent for 
injury to the left knee with anterior cruciate ligament tear 
and status post two arthroscopies is denied.  

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee is denied.  


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



